UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12992 SYNTHETECH, INC. (Exact name of registrant as specified in its charter) OREGON 84-0845771 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1290 Industrial Way PO Box 646 Albany, Oregon97321 (Address of Principal Executive Offices) (541) 967-6575 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See the definition of “large accelerated filer and accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer Accelerated filer Non-accelerated filerX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class: Common Stock, $0.001 par value Shares outstanding as of November 9, 2007:14,566,614 SYNTHETECH, INC INDEX Page Part I.Financial Information Item 1. Condensed Financial Statements Balance Sheets 3 Statements of Operations 5 Statements of Cash Flows 6 Notes to Unaudited Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure about Market Risk 27 Item 4. Controls and Procedures 27 Part II.Other Information Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 30 Item 6. Exhibits 32 Signatures 33 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements SYNTHETECH, INC. Condensed Balance Sheets (unaudited) September 30, March 31, 2007 2007 Assets Current Assets: Cash and cash equivalents $ 744,000 $ 259,000 Accounts receivable, less allowance for doubtful accounts of $15,000 for both periods 1,221,000 2,195,000 Inventories 4,151,000 4,778,000 Prepaid expenses 101,000 354,000 Total Current Assets 6,217,000 7,586,000 Property, Plant and Equipment, net 4,037,000 3,746,000 Total Assets $ 10,254,000 $ 11,332,000 The accompanying notes are an integral part of these condensed financial statements. 3 SYNTHETECH, INC. Condensed Balance Sheets (continued) (unaudited) September 30, March 31, 2007 2007 Liabilities and Shareholders’ Equity Current Liabilities: Line of credit $ 21,000 $ 644,000 Note Payable - 132,000 Accounts payable 1,160,000 782,000 Accrued compensation 318,000 273,000 Accrued termination benefits 17,000 124,000 Deferred revenue - 43,000 Other accrued liabilities 16,000 3,000 Total Current Liabilities 1,532,000 2,001,000 Shareholders' Equity: Common stock, $.001 par value; authorized 100,000,000 shares; issued and outstanding, 14,566,000 and 14,547,000 shares 15,000 15,000 Paid-in capital 9,309,000 9,176,000 Retained earnings (deficit) (602,000 ) 140,000 Total Shareholders' Equity 8,722,000 9,331,000 Total Liabilities and Shareholders' Equity $ 10,254,000 $ 11,332,000 The accompanying notes are an integral part of these condensed financial statements. 4 SYNTHETECH, INC. Condensed Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue $ 2,981,000 $ 3,187,000 $ 7,153,000 $ 4,930,000 Cost of revenue 2,838,000 2,110,000 5,821,000 3,808,000 Gross income 143,000 1,077,000 1,332,000 1,122,000 Research and development 346,000 277,000 674,000 607,000 Selling, general and administrative 638,000 597,000 1,363,000 1,107,000 Total operating expenses 984,000 874,000 2,037,000 1,714,000 Operating income (loss) (841,000 ) 203,000 (705,000 ) (592,000 ) Interest income 3,000 10,000 12,000 22,000 Interest expense (23,000 ) (16,000 ) (49,000 ) (18,000 ) Income (loss) before income taxes (861,000 ) 197,000 (742,000 ) (588,000 ) Income tax benefit - (1,000 ) - (1,000 ) Net income (loss) $ (861,000 ) $ 198,000 $ (742,000 ) $ (587,000 ) Net income (loss) per common share: Basic and diluted income (loss) per share $ (0.06 ) $ 0.01 $ (0.05 ) $ (0.04 ) Weighted average shares outstanding: Basic 14,561,339 14,521,614 14,553,936 14,521,614 Diluted 14,561,339 14,561,138 14,553,936 14,521,614 The accompanying notes are an integral part of these condensed financial statements. 5 SYNTHETECH, INC. Condensed Statements of Cash Flows (unaudited) For The Six Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (742,000 ) $ (587,000 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation expense 236,000 269,000 Loss on retirement of equipment 16,000 - Stock-based compensation expense 126,000 24,000 (Increase) decrease in assets: Accounts receivable, net 974,000 (785,000 ) Inventories 627,000 (597,000 ) Prepaid expenses 253,000 112,000 Increase (decrease) in liabilities: Accounts payable 378,000 (11,000 ) Accrued compensation 45,000 13,000 Accrued termination benefits (107,000 ) - Deferred revenue (43,000 ) 272,000 Other accrued liabilities 13,000 - Cash Provided By (Used In) Operating Activities 1,776,000 (1,290,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: Property, plant and equipment purchases (543,000 ) (58,000 ) Sale of marketable securities, available for sale - 800,000 Cash Provided by (Used In)Investing Activities (543,000 ) 742,000 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from (repayments of) line of credit (623,000 ) 443,000 Principal payments under long-term debt obligations - (14,000 ) Repayment of note payable (132,000 ) (91,000 ) Proceeds from exercise of stock options 7,000 - Cash Provided By (Used In) Financing Activities (748,000 ) 338,000 Increase (Decrease) in Cash and Cash Equivalents 485,000 (210,000 ) Cash and Cash Equivalents at Beginning of Period 259,000 1,233,000 Cash and Cash Equivalents at End of Period $ 744,000 $ 1,023,000 The accompanying notes are an integral part of these condensed financial statements. 6 SYNTHETECH, INC. NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS (Information as of September 30, 2007 and for the three- and six-month periods ended September 30, 2007 is unaudited) NOTE A. GENERAL AND BUSINESS Synthetech, Inc., an Oregon corporation, is a fine chemicals company specializing in organic synthesis, biocatalysis and chiral technologies.Synthetech develops and manufactures amino acid derivatives, specialty amino acids, peptide fragments, proprietary custom chiral intermediates and specialty resins, primarily for the pharmaceutical industry.Synthetech’s products support the development and manufacture of therapeutic peptides and peptidomimetic small molecule drugs at every stage of a customer’s clinical development pipeline, and are used as ingredients in drugs for the treatment of AIDS, cancer, cardiovascular and other diseases.Synthetech also manufactures products for use in cosmeceuticals, which are products that make no therapeutic claims, but are intended for topical use by humans. The summary financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations, although Synthetech management believes that the disclosures are adequate to make the information presented not misleading.Synthetech’s management suggests that these summary financial statements be read in conjunction with the financial statements and the notes thereto included in Synthetech’s Annual Report on Form 10-K for the year ended March 31, 2007. The interim period information included in this Quarterly Report on Form 10-Q reflects all adjustments, consisting of normal recurring adjustments, that are, in the opinion of Synthetech’s management, necessary for a fair statement of the results of the respective interim periods.Results of operations for interim periods are not necessarily indicative of results to be expected for an entire year. NOTE B. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates.Significant items subject to such estimates and assumptions include the valuation of inventory, accounts receivable, deferred tax assets and the carrying amount of property, plant and equipment. 7 Cash and Cash Equivalents:Cash and cash equivalents include demand cash and highly liquid debt instruments with maturities of three months or less when purchased. Cash and cash equivalents consist of the following: September 30, March 31, 2007 2007 Cash $ 275,000 $ 209,000 Cash equivalents 469,000 50,000 $ 744,000 $ 259,000 Accounts Receivable: Accounts receivable are recorded at the invoiced amount and do not bear interest.Synthetech does not finance its trade receivables by factoring the balances to a third party.The allowance for doubtful accounts is established by a review of aged accounts receivable and a review for collectibility of specific accounts.The allowance for doubtful accounts as of September 30, 2007 and March 31, 2007 was $15,000. Concentrations of Credit Risk:Financial instruments that potentially subject Synthetech to significant concentrations of credit risk consist principally of cash equivalents and trade accounts receivable. Cash equivalents primarily consist of money market accounts with maturities at purchase of less than three months.Synthetech’s customers consist primarily of major pharmaceutical, emerging biopharmaceutical and contract drug synthesis companies.Synthetech’s customers are primarily located in the United States and Western Europe.At September 30, 2007, three customers had accounts receivable balances of 22%, 21%, and 14% of total accounts receivable.At March 31, 2007, four customers had accounts receivable balances of 30%, 27%, 13% and 11% of total accounts receivable.During the first half of fiscal 2008, sales to three customers, each exceeding 10% of revenue for the quarter, accounted for approximately 38% of our revenue.During the first half of fiscal 2007, sales to two customers, each exceeding 10% of revenue for the quarter, accounted for approximately 44% of our revenue.Synthetech’s reliance on major customers and the absence of long term contracts could adversely affect operating results if a major customer were lost or failed to pay Synthetech. Inventories:Inventories are stated at the lower of cost or market, determined on the first-in, first-out basis.Costs include direct material, direct labor, applicable manufacturing overhead, and other direct costs. Management evaluates Synthetech’s inventory for impairment whenever it becomes aware that indicators of impairment exist.It is Synthetech’s policy to write-down inventories to reflect an estimate for impairment in an amount equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions.Write-downs of inventory are reported as a component of cost of revenue in the relevant period. Property, Plant and Equipment:Property, plant and equipment are recorded at cost.Expenditures for maintenance and repairs are expensed as incurred.Expenditures that materially increase values, change capacities or extend useful lives are capitalized.When assets are retired, sold or otherwise disposed of, the applicable costs and accumulated depreciation are removed from the accounts and the resulting gain or loss is recognized. 8 Depreciation and amortization are provided on the straight-line basis over the estimated useful lives of the individual assets, which range from three to 40 years. In accordance with Statement of Financial Accounting Standards No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets” (SFAS No. 144), Synthetech assesses the impairment of property, plant and equipment whenever events or changes in circumstances indicate that their carrying value may not be recoverable.If Synthetech determines that the carrying value of property, plant and equipment may not be recoverable, we compare the carrying values of our property, plant and equipment to the undiscounted cash flows expected to be generated by the asset group.If the carrying value exceeds the undiscounted cash flows, we may record an impairment charge.An impairment charge is recognized to the extent that the carrying amount of property, plant and equipment is in excess of their determined fair value. Income Taxes:Synthetech accounts for income taxes in accordance with SFAS No. 109 “Accounting for Income Taxes.”In accordance with SFAS No. 109, deferred tax assets arise from the tax benefit of amounts expensed for financial reporting purposes but not yet deducted for tax purposes and from unutilized tax credits and net operating loss carryforwards.Synthetech evaluates its deferred tax assets on a regular basis to determine if a valuation allowance is required.To the extent it is determined the recoverability of the deferred tax assets is unlikely, Synthetech records a valuation allowance against deferred tax assets. Revenue Recognition:Synthetech recognizes revenue, including shipping and handling charges billed to customers, upon shipment of product when title and risk of loss pass to customers.Shipping and handling costs are classified as part of cost of revenue. Research and Development Costs:Research and development costs are expensed as incurred. Comprehensive Income or Loss:Synthetech has no material components of comprehensive income/loss other than net income/loss.Accordingly, comprehensive income/loss was equal to net income/loss for all periods presented. Stock-Based Compensation:Effective April 1, 2006, Synthetech adopted SFAS No. 123(R) “Share-Based Payment” using the modified prospective transition method and, therefore, has not restated results for prior periods.Under this transition method, stock-based compensation expense for fiscal 2007 includes compensation expense for all stock-based compensation awards granted prior to, but not yet vested as of April 1, 2006, based on the grant date fair value estimated in accordance with the original provision of SFAS No. 123, "Accounting for Stock-Based Compensation" (SFAS No. 123).Stock-based compensation expense for all stock-based compensation awards granted after April 1, 2006 is based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123(R).Synthetech recognizes these compensation costs net of estimated forfeitures over the requisite service period of the award, which is generally the vesting term of one to five years for stock options. Please refer to Note I to these condensed financial statements for a further discussion of stock-based compensation. 9 Recent Accounting Pronouncements:In September 2006, the Financial Accounting Standards Board (FASB) issued SFAS No. 157, "Fair Value Measurements".SFAS No. 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements, but does not require any new fair value measurements.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.Synthetech has not yet determined the impact of applying SFAS No. 157. NOTE C. NET INCOME (LOSS) PER SHARE Basic net income (loss) per share is computed by dividing net income (loss) by the weighted-average number of shares of common stock outstanding during the period.Diluted net income per share is computed by dividing net income by the weighted-average number of shares of common stock and common stock equivalents outstanding during the period, calculated using the treasury stock method as defined in SFAS No. 128.For the three months ended September 30, 2006, the weighted-average number of shares used to compute diluted income per share includes common stock equivalents.For the three months ended September 30, 2007 and the six month periods ended September 30, 2007 and 2006, the weighted-average number of shares used to compute diluted loss per share did not differ from the weighted-average number of shares used to compute basic loss per share.The common stock equivalents were excluded from the earnings per share computation because their effect would have been anti-dilutive: For the Three Months For the Six Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Common stock options outstanding 2,299,100 1,855,800 2,299,100 1,855,800 Less common stock options used in calculating diluted income (loss) per share - 39,524 - - Common stock options not used in calculating diluted income (loss) per share 2,299,100 1,816,276 2,299,100 1,855,800 NOTE D. STATEMENTS OF CASH FLOWS Supplemental cash flow disclosures: Cash Paid Three Months Ended September 30, Six Months Ended September 30, 2007 2006 2007 2006 Interest $ 23,000 $ 16,000 $ 49,000 $ 18,000 10 NOTE E. INVENTORIES The major components of inventories, net of reserves, are as follows: September 30, March 31, 2007 2007 Finished products $ 1,895,000 $ 2,051,000 Work in process 897,000 1,106,000 Raw materials 1,359,000 1,621,000 $ 4,151,000 $ 4,778,000 NOTE F. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment and depreciable lives are summarized as follows: Depreciable Life September 30, March 31, In Years 2007 2007 Land $ 241,000 $ 241,000 Buildings 15 – 40 1,617,000 1,616,000 Machinery and equipment 5 – 17 2,608,000 2,382,000 Laboratory equipment 5 – 17 1,260,000 1,058,000 Furniture and fixtures 3 – 5 90,000 82,000 Construction in process 86,000 7,000 5,902,000 5,386,000 Less: Accumulated depreciation (1,865,000 ) (1,640,000 ) $ 4,037,000 $ 3,746,000 11 NOTE G. LINE OF CREDIT Synthetech’s credit facility, with a finance company, provides for borrowings of up to $2 million or the maximum available under the borrowing base, whichever is less.Interest is payable at prime plus a monthly collateral management fee of 0.25% of the outstanding loan balance. The annual fee for the credit facility is $15,000. Additionally, the credit facility has a minimum monthly fee of $2,500, which is reduced by interest charges and the collateral management fee.The facility is collateralized by cash, cash equivalents, marketable securities, accounts receivable, inventories and property, plant and equipment.The credit facility contains no financial covenants and is scheduled to expire on June 15, 2008.The amount outstanding under the facility as of September 30, 2007 was $21,000. NOTE H. ACCRUED TERMINATION BENEFITS In accordance with an employment agreement between Synthetech and Synthetech’s former President and Chief Executive Officer, upon termination of employment, the former executive was entitled to receive one year of base salary and healthcare benefits, to be paid in twelve monthly installments.An estimate of the amount remaining to be paid under this agreement, $17,000, is reported as a current liability on Synthetech’s September 30, 2007 balance sheet. NOTE I. EMPLOYEE STOCK BENEFITS Description of the Stock Plans Stock Plan Synthetech grants equity-based compensation under its 2005 Equity Incentive Plan (the 2005 Plan).Stock options, restricted stock awards and stock appreciation rights are authorized for issuance to employees, consultants and non-employee directors under the 2005 Plan.Stock options are granted with an exercise price equal to the fair market value of our common stock on the date of grant.Options generally vest in equal annual installments between the date of grant and one to five years from the date of grant, although individual options may have different vesting terms.All options expire no later than ten years from the date of grant.As of September 30, 2007, 544,150 shares were available for issuance under the 2005 Plan. Stock Option Agreements – The right to purchase shares pursuant to existing stock option agreements typically vests pro-rata at each option anniversary date over a one to five-year period.The options, which are granted with option exercise prices equal to the fair market value of Synthetech shares on the date of grant, expire within ten years from the date of grant.Synthetech has not issued any options to consultants or advisors.Stock options are a component of director’s compensation. Restricted stock awards (RSAs) – Awards of restricted stock may be either grants of restricted stock, restricted stock units or performance-based stock units that are issued at no cost to the recipient.For RSAs, at the date of grant, the recipient has the rights of a shareholder, subject to certain restrictions on transferability and a risk of forfeiture.Synthetech’s most recently issued RSAs had an original vesting period of two years.Synthetech has not awarded restricted stock units or performance-based stock units.Compensation cost for RSAs is determined using the market value of Synthetech’s common stock on the date of grant and the resulting expense is recognized on a straight-line basis over the vesting term. 12 Other Stock Grant On April 17, 2007, the Compensation Committee of the Board of Directors awarded key employees 525,000 options to purchase Synthetech’s common stock. The options were awarded at $0.87 per share, the fair market value of Synthetech’s common stock on the date of grant.The nonqualified stock options were issued outside of the 2005 Plan.One-third of these options vested on the date of grant, one-third vest on the first anniversary of the date of grant and the remaining one-third vest on the second anniversary of the date of grant. Stock Option Activity A summary of stock option activity under Synthetech’s 2005 Plan and otherwise as of September 30, 2007 and changes during the six-month period then ended is presented below: Number Weighted Average Weighted Average Aggregate Of Exercise Remaining Intrinsic Options Price Contractual Term (years) Value Options outstanding, March 31, 2007 1,793,800 $ 1.13 Granted 540,000 $ 0.88 Exercised (20,000 ) $ 0.33 Canceled (14,700 ) $ 1.56 Options outstanding, September 30, 2007 2,299,100 $ 1.07 7.2 $ 313,000 Options exercisable, September 30, 2007 1,785,111 $ 1.18 6.6 $ 246,000 The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value (the difference between Synthetech’s closing stock price on the last trading day of the second quarter of fiscal 2008 and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders had option holders exercised their options on September 30, 2007.This amount changes based upon changes in the fair market value of Synthetech’s stock. As of September 30, 2007, $157,000 of total unrecognized compensation cost, net of estimated forfeitures, related to nonvested stock options is expected to be recognized over a weighted-average period of approximately 1.8 years. The following table summarizes information with respect to options outstanding and options exercisable at September 30, 2007: Options Outstanding Options Exercisable Weighted Weighted Weighted Average Average Average Exercise Exercise Remaining Exercise Price Range Shares Price Life Shares Price $0.16 - $0.92 1,336,000 $ 0.58 8.8 837,011 $ 0.50 $1.08 - $1.82 722,200 $ 1.53 5.2 707,200 $ 1.54 $2.07 - $2.50 179,100 $ 2.09 4.5 179,100 $ 2.09 $3.13 - $4.56 61,800 $ 3.63 2.6 61,800 $ 3.63 2,299,100 $ 1.07 7.2 1,785,111 $ 1.18 13 Recognition of Compensation Expense and Forfeitures The fair value of each option is amortized into compensation expense on a straight-line basis over the requisite serviceperiod.Synthetech reduces the straight-line compensation expense by an estimated forfeiture rate to account for the estimated impact of options that are expected to be forfeited before becoming fully vested.In determining compensation expense, Synthetech assumed an expected forfeiture rate of 3%.An increase in the forfeiture rate would decrease compensation expense. The weighted-average fair value of stock options was determined utilizing the assumptions below: For the Three Months For the Six Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Expected price volatility 55% 72% 50% 72% Risk-free interest rate 4.96% 4.74% 4.96% 4.74% Expected term in years 10 5.6 6.1 5.6 Dividend yield - Weighted average grant date fair value $ 0.75 $ 0.21 $ 0.48 $ 0.21 Expense Information under SFAS No. 123(R) Stock-based compensation expense was allocated as follows: For the Three Months For the Six Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Stock-based compensation expense: Cost of revenue $ 4,000 $ - $ 28,000 $ - Operating expenses 20,000 24,000 98,000 24,000 Stock-based compensation expense before income taxes 24,000 24,000 126,000 24,000 Income tax benefit - Total stock-based compensation expense after income taxes $ 24,000 $ 24,000 $ 126,000 $ 24,000 14 NOTE J. SYNTHETECH COMMON STOCK Prices for Synthetech’s common stock were reported on the over-the-counter (OTC) Pink Sheets under the symbol NZYM.PK through May 22, 2007.Since May 23, 2007, prices for Synthetech’s common stock have been reported on the OTC Bulletin Boards under the symbol NZYM.OB. NOTE K. RELATED PERSON TRANSACTIONS In February 2006, the Board of Directors established a Strategic Development Committee and appointed Dr. Daniel Fagan, Chairman of the Board, as the sole committee member.Effective November 1, 2006, the Strategic Development Committee of the Board of Directors was terminated when Dr. Fagan was appointed Synthetech’s Chief Executive Officer.Dr. Fagan continues to serve as Synthetech’s Board Chairman.Dr. Fagan received a monthly retainer of $10,000 for his service on the Strategic Development Committee.Committee fees and expenses incurred by Synthetech under this arrangement during the first six months of fiscal 2008 and 2007 were $-0- and $61,000, respectively. Synthetech has engaged Paul Ahrens, a Director, to assist with Synthetech’s new product development efforts.Aggregate expenses incurred by Synthetech under this arrangement during the first six months of fiscal 2008 and 2007 approximated $1,000 for each period. NOTE L. LIQUIDITY Synthetech returned to profitability in fiscal 2007, recording net income for the year of $193,000 and it recorded net income for the first quarter of fiscal 2008 of $119,000.For the second quarter of fiscal 2008, Synthetech recorded a net loss of $861,000.As of September 30, 2007, quick assets (i.e. cash and cash equivalents and accounts receivable) exceeded current liabilities by $433,000. Management believes that Synthetech’s existing cash and cash equivalents, credit facility and any funds generated from operations will be sufficient to support operations for the next twelve months.However, any projections of future cash needs and cash flows are subject to substantial uncertainty.There can be no assurance that current cash and cash equivalent balances and any proceeds that may be available under the credit facility, or any funds generated from operations will be sufficient to satisfy Synthetech’s liquidity requirements. If sources of liquidity are insufficient, Synthetech will need to seek debt or equity financing to satisfy liquidity requirements, which Synthetech may be unable to obtain on favorable terms or at all, or to sell assets or further reduce the size of its operations or discontinue operations.Any financing Synthetech obtains may dilute the ownership interests of its shareholders or increase leverage and interest expense. 15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the results of Synthetech’s operations and financial condition should be read in conjunction with the accompanying condensed financial statements and the notes thereto included within this report. FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.All statements, other than statements of historical fact, including statements regarding industry prospects and future results of operations or financial position, made in this Quarterly Report are forward looking. Words such as “anticipates,” “believes,” “expects,” “future” and “intends” and similar expressions may identify forward-looking statements. In particular, forward-looking statements in this report include statements regarding:our future performance and operating results; shipping dates for customer orders; recurrence of large-scale projects; resolution of manufacturing process difficulties; continued Section 404 expenses for the remainder of fiscal 2008; our ability to finance our growth strategy; the conditions of the fine chemicals industry; the revenue-generating potential of our current projects; obtaining regulatory approval for new drugs and other matters relating to drug development progress; financing our current and future capital expenditures and the amount of such expenditures; the effect any change in foreign currency exchange rates would have on our operating results; whether our cash and cash equivalents, borrowing capacity and internally-generated funds will be adequate to operate our business; and our inability to recognize deferred tax assets. Forward-looking statements reflect management’s current expectations, plans or projections and are inherently uncertain.Actual results could differ materially from management's expectations, plans or projections.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. The risks and uncertainties that may cause actual results to vary materially from any forward-looking statements include, but are not limited to, the following: the uncertain market for our products; potential loss of a significant customer; customer concentration; potential termination or suspension by customers of significant projects or orders; potential production or shipping delays; our limited experience in entering new markets and market segments; potential period-to-period revenue or expense fluctuations; our limited financial and other resources; higher than expected cash use, or inability to borrow funds under our line of credit or to raise other debt or equity capital required to continue operations or to implement our growth strategy; production factors and timely access to raw materials; industry cost factors; competition; government regulation; labor disputes; technological change; future incentive stock awards; and international business risks.Investors are urged to read our filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the fiscal year ended March 31, 2007, for a further description of risks and uncertainties related to forward-looking statements made by us as well as to other aspects of our business. Synthetech does not intend to release any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 16 OVERVIEW Synthetech, Inc., based in Albany, Oregon, is a fine chemicals company specializing in organic synthesis, biocatalysis and chiral technologies.We develop and manufacture amino acid derivatives, specialty amino acids, peptide fragments, proprietary custom chiral intermediates and specialty resins, primarily for the pharmaceutical industry.Synthetech produces advanced pharmaceutical intermediates in accordance with Current Good Manufacturing Practices (cGMP) in compliance with U.S. Food and Drug Administration (FDA) regulations.Our products support the development and manufacture of therapeutic peptides and peptidomimetic (that is, peptide-like) small molecule drugs from early stages of a customer’s clinical development, through market launch and into commercial production.Synthetech’s domestic and international customer base includes major pharmaceutical and emerging biopharmaceutical companies, as well as contract drug manufacturing firms.We also supply catalog quantities of specialty amino acids to research institutions, universities and drug discovery firms. Financial Results Financial results for the second quarter of fiscal 2008 were disappointing.A net loss of $861,000 for the second quarter of fiscal 2008 was a significantly larger loss than Synthetech normally would have expected on quarterly revenue of $3.0 million.Production process difficulties carried over from the first quarter combining to reduce revenue for the second quarter and increase the unit cost of the product produced.Based on a typical product mix, second quarter revenue of $3.0 million is inadequate to support Synthetech’s cost structure which has been increasing over the past nine months in response to improving market conditions.During the quarter, Synthetech incurred $385,000 of unfavorable inventory adjustments, approximately $197,000 of this amount relate to inventory items in support of specific customer drug development projects which have been discontinued. For the second quarter of fiscal 2008, Synthetech did not incur any consulting fees related to the implementation of Section 404 of the Sarbanes-Oxley Act.Implementation of Section 404 is expected to be ongoing throughout the second-half of fiscal 2008, and related consulting fees for this six month period may approximate $125,000. Market Overview Despite Synthetech’s disappointing financial results for the second quarter of fiscal 2008, Synthetech has benefited from the recent improvement in the fine chemicals market.We believe that Synthetech has been able to capitalize on these new opportunities because of our proprietary technology positions in both amino acid chemistry and multi-step chiral organic synthetic chemistry. In addition, several large multinational pharmaceutical companies have made a strategic decision to outsource more of their manufacturing requirements. We believe we are well positioned to compete for these new opportunities because of our long association with the pharmaceutical industry and the fact that we have a large scale domestic manufacturing facility staffed with experienced chemical professionals complemented by a talented R & D group. We have recently increased our marketing effort with additional personnel to target the rapidly expanding opportunities at biopharmaceutical companies. This new growth opportunity is being driven in large part by the need of large pharmaceutical companies to develop new drugs. A number of block-buster drugs will lose patent protection and become generic over the next five years and large pharmaceutical companies are seeking to offset the impact of this development with increased internal drug development, augmented by the in-licensing of promising new drug candidates from emerging pharmaceutical companies. We believe the limited manufacturing expertise of most biopharmaceutical companies provides Synthetech with additional market opportunities. 17 Business Conditions Synthetech’s order backlog as of September 30, 2007 was approximately $3.4 million.Substantially all of these customer orders are scheduled to ship during the second half of fiscal 2008. The number of large order inquiries and resulting order activity we have experienced recently is a meaningful improvement compared to the market environment Synthetech encountered during most of fiscal 2006 and is a continuation of the favorable trend which Synthetech experienced in fiscal 2007. Customer Project Pipeline Our portfolio of clinical pipeline and marketed drug development projects remains active and includes a number of projects that we believe have significant revenue-generating potential.The following table summarizes current projects that Synthetech's management believes are most significant based upon a variety of subjective criteria that relate to, among other things, the customer involved, the project size and its potential for future growth. Significant Number Total Customer Of Clinical Trial Phase Marketed Significant Projects Companies I II III Drug Projects Major pharmaceutical 8 4 7 - 7 18 Active pharmaceutical ingredient contractor 3 1 1 2 2 6 Emerging Pharmaceutical 9 7 2 2 - 11 20 12 10 4 9 35 Synthetech intends to update the above schedule in our Annual Report on Form 10-K. Synthetech is involved in a larger number of customer projects than those listed above. 18 RESULTS OF OPERATIONS The following table sets forth, for the periods indicated, the percentage of revenues represented by each item included in our condensed Statements of Operations. Percentage of Revenue For the Three Months Ended For the Six Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue 100.0% 100.0% 100.0% 100.0% Cost of revenue 95.2 66.2 81.4 77.2 Gross income 4.8 33.8 18.6 22.8 Research and development 11.6 8.7 9.4 12.3 Selling, general and administrative 21.4 18.7 19.1 22.5 Total operating expenses 33.0 27.4 28.5 34.8 Operatingincome (loss) (28.2) 6.4 (9.9) (12.0) Interest income 0.1 0.3 0.2 0.4 Interest expense (0.8) (0.5) (0.7) (0.3) Income (loss) before income taxes (28.9) 6.2 (10.4) (11.9) Income tax expense - Net income (loss) (28.9)% 6.2% (10.4)% (11.9)% Revenue Revenue of $3.0 million for the second quarter of fiscal 2008 decreased by $200,000, or 6%, from revenue of $3.2 million for the second quarter of fiscal 2007.Revenue of $7.2 million for the first six months of fiscal 2008 increased by $2.2 million, or 45%, from $4.9 million for the first half of fiscal 2007. Because large-scale customer projects represent our primary source of revenue, the size and timing of shipments related to these projects can cause significant fluctuations in quarter-to-quarter revenue.Revenue earned from three large-scale projects was $1.1 million during the second quarter of fiscal 2008.Two large-scale projects contributed $1.9 million to revenue during the second quarter of fiscal 2007.During the first six months of fiscal 2008, four large-scale projects contributed $3.4 million to revenue, compared to two large-scale projects contributing $1.9 million during the comparable period of fiscal 2007. The market environment for smaller customer projects is active.While generally individually smaller in dollar value, these projects support a wide variety of programs for our major pharmaceutical, emerging biopharmaceutical and contract drug synthesis customers. 19 Synthetech’s large-scale projects typically originate from our portfolio of successful small-scale early-stage drug development projects. International sales, mainly to Europe, were $1.3 million and $3.3 million in the second quarter and first six months of fiscal 2008, respectively, compared to $780,000 and $1.6 million in the second quarter and first six months of fiscal 2007, respectively.International sales, like all of our revenues, are subject to significant quarterly fluctuations. To the extent successful customer projects develop into larger volumes, either during late stage clinical trials, pre-launch or as a marketed product, Synthetech’s per unit pricing may decline.There is a risk that the impact on future sales and profitability from declines in pricing may not be offset by an increase in volume. The level of Synthetech’s business from period to period is largely unpredictable. Although revenue associated with marketed products is more likely to provide a longer term, on-going revenue stream than revenue associated with drugs at the clinical or discovery stages, continuation of customer demand for our products from customers with marketed products remains subject to various market conditions, including potential use of alternative manufacturing methods, continued market demand for drugs that we support, and competition from other suppliers.Accordingly, while significant orders related to marketed products provide substantial and more predictable revenue, we expect revenue to continue to fluctuate from period to period. Gross income On slightly decreased revenue, gross income for the second quarter of fiscal 2008 decreased $934,000, to $143,000, or 5% of revenue, compared to gross income of $1.1 million, or 34% of revenue, for the second quarter of fiscal 2007.Gross income for the first six months of fiscal 2008 increased $210,000, to $1.3 million, or 19% of revenue, compared to gross income of $1.1 million, or 23% of revenue for the first six months of fiscal 2007. Gross income as a percentage of sales was lower for the second quarter and first six months of fiscal 2008, compared to the comparable periods of fiscal 2007, primarily due to: execution difficulties encountered on certain large customer projects, which resulted in higher than anticipated per unit raw material costs and lower than anticipated revenue; manufacturing cost increases; and increases in charges for impaired inventory. Gross income for the second quarter and to a lesser extent the first six months of fiscal 2008 was unfavorably impacted by a cost structure designed to support a higher base of revenue. In response to generally improving market conditions and to a lesser extent cost increases, manufacturing department costs incurred during the second quarter and first six months of fiscal 2008 increased $363,000 and $627,000, respectively, compared to the comparable periods of fiscal 2007.Variable operating costs such as labor, maintenance, utilities and supplies expenses increased significantly between the periods.Manufacturing department costs for the first six months of fiscal 2007 reflect a partial refund of previously paid property taxes of $57,000. Gross income for the second quarter and first six months of fiscal 2007 reflect charges for impaired inventory of $385,000 and $514,000, respectively.The unfavorable inventory adjustment for the second quarter of fiscal 2008 includes approximately $197,000 of inventory items in support of specific customer drug development projects which have been discontinued.Gross income for the second quarter and first six months of fiscal 2007 reflect charges for impaired inventory of $297,000 and $389,000, respectively. 20 Synthetech routinely develops manufacturing processes to produce new products or to refine procedures for existing products.It is not unusual for manufacturing costs associated with new processes or certain existing processes to exceed the selling price for batches of product, which results in an inventory write-off.It remains difficult to rework certain materials on a cost effective basis.Synthetech also writes-off inventory that is specific to any customer project that has been discontinued. Cost of revenue includes raw materials, direct labor, manufacturing overhead, other direct costs, and adjustments to inventory. Operating Expenses R&D Expense.Research and development (R&D) expense for the second quarter of fiscal 2008 increased $69,000 to $346,000, or 12% of revenue, compared to $277,000, or 9% of revenue, for the second quarter of fiscal 2007.The increase in R&D expense between these two periods included: an aggregate increase during the second quarter of fiscal 2008 in compensation expense of $76,000, composed of an increase from additional chemists employed by Synthetech in response to improving business conditions, the termination of our contract research services agreement with a facility in India in August2006 (as described below), and general increases in salaries and benefits; and an increase during the second quarter of fiscal 2008 in laboratory supplies and travel expense of $30,000. partially offset by: decreased costs during the second quarter of fiscal 2008 of $34,000 in fees for contract research services provided by the facility in India; and a decrease during the second quarter of fiscal 2008 of $6,000 arising from an increase in the amount of R&D department costs allocated to inventory for the manufacture of small-scale products, as described below. R&D expense in the first six months of fiscal 2008 increased $67,000 to $674,000, or 9% of revenue, compared to $607,000, or 12% of revenue, in the first six months of fiscal 2007.The increase in R&D expense between these two periods includes: an increase during the first six months of fiscal 2008 of $173,000 in compensation and related costs relating to an increase in the number of chemists employed by Synthetech in response to improving business conditions and the termination of a contract research services agreement with an Indian pharmaceutical company in August2006, and general increases in salaries and benefits; and an increase during the first six months of fiscal 2008 in travel expense and professional fees of $23,000. partially offset by: decreased costs during the first six months of fiscal 2008 of $104,000 in fees primarily for contract research services provided by a facility in India, and 21 a decrease during the first six months of fiscal 2008 of $25,000 arising from an increase in the amount of R&D department costs allocated to inventory for the manufacture of small-scale products. Commencing in October 2005, Synthetech supplemented its domestic R&D capabilities by engaging a division of an Indian pharmaceutical company to provide contract research and manufacturing.In August 2006, Synthetech decided that it would be more efficient to access lab and small-scale manufacturing services from this partner on a project-by-project basis rather than engaging it on a monthly basis, and terminated the underlying agreement.Fees and expenses incurred for contract research services pursuant to the agreement for the first six months of fiscal 2007 were $104,000. Synthetech’s R&D department primarily develops processes to manufacture and optimize the production of our products and their related scale-up to manufacturing quantities.Additionally, the R&D department will manufacture small-scale products for sale.The cost of producing these small-scale products is captured in inventory and not reflected in R&D expense.The amount of R&D department costs charged to the manufacture of small-scale products can cause fluctuations between reporting periods in the amount of reported R&D expense.R&D department costs charged to inventory in the first six months of fiscal 2008 and 2007 were $58,000 and $33,000, respectively. SG&A Expense.Selling, general and administrative (SG&A) expense in the second quarter of fiscal 2008 increased $41,000 to $638,000, or 21% of revenue, compared to $597,000, or 19% of revenue, in the second quarter of fiscal 2007.The change in the components of SG&A expense between the two quarters includes an increase in compensation expense of $37,000. SG&A expense in the first six months of fiscal 2008 increased $256,000 to $1.4 million, or 19% of revenue, compared to $1.1 million, or 22% of revenue, in the first six months of fiscal 2007. The increase of $256,000 in SG&A expense between the two six month periods included: an aggregate $191,000 increase in compensation expense, comprised of $60,000 of stock-based compensation expense, approximately $52,000 attributable to a new senior sales position created in April 2007, and $19,000 of general increases in salaries and benefits and sales, signing and performance bonuses; and during the first quarter of fiscal 2008, Synthetech incurred $40,000 in consulting fees related to the implementation of Section 404 of the Sarbanes-Oxley Act; and a $24,000 increase in consulting services provided by M. Sreenivasan, Synthetech’s former Chief Executive Officer, since his retirement on October 31, 2006. SG&A expense consists of compensation and related fringe benefits for sales and administrative employees, costs of professional services, marketing costs, costs associated with being a public company, and costs related to administrative facilities and information services. 22 Interest Income Interest income in the second quarter and first six months of fiscal 2008 was $3,000 and $12,000, respectively, compared to $10,000 and $22,000, respectively, in the same periods in fiscal 2007.Interest income arising from a partial refund of prior years’ property taxes added $4,000 to interest income during the second quarter and first six months of fiscal 2007.Synthetech’s interest income is primarily derived from earnings on our cash equivalents, which earnings are affected by the amount of cash equivalents and the interest rates in effect during the periods. Interest Expense Interest expense in the second quarter and first six months of fiscal 2008 was $23,000 and $49,000 respectively, compared to $16,000 and $18,000, respectively, in the same periods in fiscal 2007.The increase in interest expense between the periods primarily relates to borrowings on Synthetech’s line of credit. Income Taxes Based on Synthetech’s history of losses in certain prior years and management’s evaluation of available tax planning strategies, we have concluded that for the foreseeable future Synthetech may be unable to recognize its net deferred tax assets as an income tax benefit, continuing for an uncertain period of time. Net Income (Loss) Net loss for the second quarter and first six months of fiscal 2008 was $861,000 and $587,000, respectively, compared to net income of $198,000 and a net loss of $587,000, respectively, for the comparable periods of fiscal 2007. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of Synthetech’s financial condition and results of operations are based upon its financial statements, which have been prepared in conformity with generally accepted accounting principles in the United States. The preparation of these financial statements requires Synthetech to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses and related disclosure of contingent assets and liabilities.On an on-going basis, Synthetech evaluates its estimates, including those related to deferred tax asset realization, inventory realization, allowance for doubtful accounts and long-lived asset impairments.Synthetech bases its estimates on historical experience and on various other assumptions. Actual results may differ from these estimates under different assumptions or conditions.Synthetech believes the following are among the critical accounting policies and the related judgments and estimates that affect the preparation of its financial statements.Please refer to Note B to these Condensed Financial Statements that accompany this Report. Allowance for Doubtful Accounts We analyze a customer’s creditworthiness by reviewing the customer’s payment history and financial stability.We establish the allowance for doubtful accounts by reviewing aged accounts receivables and the collectibility of specific accounts.The allowance for doubtful accounts as of September 30, 2007 and March 31, 2007 was $15,000.For the quarters and six month periods ended September 30, 2007 and 2006, Synthetech’s provision for credit losses was insignificant. 23 If circumstances related to a specific customer change, Synthetech’s estimate of the recoverability of receivables could materially change. Inventories Inventories are valued at the lower of cost or market, determined on the first-in first-out (FIFO) basis.Costs include direct material, direct labor, applicable manufacturing overhead, and other direct costs. Management evaluates Synthetech’s inventory for impairment whenever it becomes aware that indicators of impairment exist.Factors contributing to inventory impairment include, but are not limited to: decreases in selling price; changes in customer specifications; project terminations or holds; variations in material produced by Synthetech from customer specifications; and production costs materially in excess of current market price.It is our policy to write-down inventories to reflect an estimate for impairment in an amount equal to the excess, if any, of the cost of inventory compared to the estimated market value based upon assumptions about future demand and market conditions.If actual market conditions are less favorable than those projected by management, additional inventory write-downs may be required in the future.Write-downs of inventory are reported as a component of cost of revenue in the relevant period. Long-Lived Asset Impairment In accordance with the provisions of SFAS No. 144, Synthetech assesses the impairment of long-lived assets such as property, plant and equipment whenever events or changes in circumstances indicate that their carrying value may not be recoverable.Factors that could trigger an impairment review include, among others: a significant change in the extent or manner in which a long-lived asset is being used; a significant change in the business climate that could affect the value of a long-lived asset; and a significant decrease in the market value of assets. If Synthetech determines that the carrying value of long-lived assets may not be recoverable, based upon the existence of one or more indicators of impairment, we compare the carrying value of the asset group to the undiscounted cash flows expected to be generated by the asset group.If the carrying value exceeds the undiscounted cash flows, we may record an impairment charge.We recognize an impairment charge to the extent that the carrying amount of the asset group exceeds its fair value and will reduce only the carrying amount of the long-lived assets. Revenue Recognition Synthetech recognizes revenue, including shipping and handling charges billed to customers, when the following criteria are met: Persuasive evidence of an arrangement exists; Delivery has occurred or services have been rendered; Synthetech’s price to our customer is fixed or determinable; and Collectibility is reasonably assured. Shipping and handling costs are classified as part of cost of revenue. 24 INDUSTRY FACTORS Market Factors The market for Synthetech’s products is driven by the market for the drugs into which they are incorporated. The drug development process is dictated by the marketplace, drug companies and the regulatory environment.Synthetech has no control over the pace of these drug development efforts, which drugs get selected for clinical trials, which drugs are approved by the FDA or, even if approved, the ultimate market potential of the drugs. The three stages of the drug development process include R&D (or discovery stage), clinical trial stage and marketed drug stage. Synthetech’s customers can spend years researching and developing new drugs, and take only a small percentage to clinical trials and fewer yet to commercial market. A substantial amount of activity continues to occur at the earlier stages of R&D and clinical trials. The market for peptide and peptidomimetic small molecule drugs is still developing. Recurring sales of our products for development programs are sporadic.Because of the high cancellation rate for drug development programs, there is a significant likelihood that there will be no subsequent or “follow-on” sales for any particular drug development program. Accordingly, the level and timing of customer orders relating to specific drug development programs vary substantially from period to period and we cannot rely on any one customer as a constant source of revenue. The size of customer orders for marketed drugs can be substantially larger than those for the discovery or clinical trial stages. Sales of Synthetech’s products for marketed drugs may provide an opportunity for continuing, longer-term sales. While not subject to the same high cancellation rates faced by discovery and clinical trial-stage drug development programs, the demand for approved drugs remains subject to many uncertainties, including price, side effects and the existence of competing drugs. These factors, which are outside of Synthetech’s control, affect the level of demand for the drug itself and, therefore, the demand for Synthetech’s products. Also, industry cost pressures can cause pharmaceutical companies to explore and ultimately adopt alternative manufacturing processes that may not include Synthetech’s products as an intermediate.In recent years, the international fine chemicals industry has been marked by overcapacity and a resulting downward pressure on pricing.While downward pressure on pricing remains persistent, the demand side in the industry appears to be improving.To the extent we are able to enter into longer-term, significant or large-scale orders with customers, we expect increased competition to supply these products. Due to the foregoing industry factors, Synthetech cannot predict with reasonable certainty future demand beyond its current order base, and existing orders may be subject to cancellation or delay by customers. Until there is stable demand for our products, we are likely to continue to experience significant fluctuations in our periodic results. Production Factors Synthetech has a full cycle “grams to tons” production capability and has made over 500 products. With over 20 years of experience, Synthetech has developed extensive process technology and is recognized as one of the leaders in our area of expertise.Nevertheless, initial batches of new products and scaling up production processes for existing products may result in significantly lower than expected yields and extended processing time, and may require substantial rework to meet the required customer specifications.These factors could cause increased costs and delayed shipments, either of which could negatively affect periodic operating results. 25 LIQUIDITY AND CAPITAL RESOURCES Synthetech’s cash and cash equivalents totaled $744,000 at September 30, 2007, compared to $259,000 at March 31, 2007. At September 30, 2007, Synthetech reported working capital of $4.7 million, compared to $5.6 million at March 31, 2007.The $900,000 decrease in working capital between March 31, 2007 and September 30, 2007 was primarily the result of the net loss for the six month period of $742,000 and capital expenditures of $543,000, partially offset by non-cash charges for depreciation of $236,000, stock-based compensation of $126,000, and loss on retirement of equipment of $16,000. In June 2007, Synthetech renewed its credit facility with a finance company.The credit facility is secured by a lien on all of our assets and provides for borrowings of up to $2 million or the maximum available under the borrowing base, whichever is less.Interest is payable at a fluctuating rate equal to the prime rate, plus a monthly collateral management fee of 0.25% of the outstanding loan balance. The annual fee for the credit facility is $15,000. The credit facility has a minimum monthly fee of $2,500, which is reduced by interest charges and the collateral management fee.The credit facility contains no financial covenants and expires in June 2008.As of September 30, 2007, Synthetech had $21,000 in borrowings outstanding under the credit facility. We generated cash in our operating activities of $1.8 million in the first six months of fiscal 2008, compared to cash used in operating activities of $1.3 million in the first six months of fiscal 2007. In the first six months of fiscal 2008, our cash provided by operating activities was reduced by $364,000 as a result of our net loss of $742,000, partially off-set by non-cash charges for depreciation of 236,000, stock-based compensation expense of $126,000, and loss on retirement of equipment of $16,000.Accounts receivable decreased $974,000 to $1.2 million at September 30, 2007, from $2.2 million at March 31, 2007, primarily due to a reduction in shipments between the two quarters.Inventory decreased $627,000 to $4.2 million at September 30, 2007, from $4.8 million at March 31, 2007.Prepaid expenses decreased $253,000 to $101,000 at September 30, 2007, from $354,000 at March 31, 2007, primarily as a result of the amortization of insurance premiums and property taxes.Accounts payable increased $378,000 to $1.2 million at September 30, 2007, from $782,000 at March 31, 2007, primarily as the result of equipment purchases.Accrued compensation, which is primarily composed of accrued vacation pay, accrued wages and employee sales bonuses, increased $45,000 to $318,000 at September 30, 2007, from $273,000 at March 31, 2007. Accrued termination benefits decreased $107,000 to $17,000 at September 30, 2007, from $124,000 at March 31, 2007.Deferred revenue decreased to $-0- at September 30, 2007, from $43,000 at March 31, 2007, reflecting the revenue recognition of an advance payment on a customer order. Cash used in investing activities for the first six months of fiscal 2008 was $543,000 compared to cash provided by investing activities of $742,000 in the first six months of fiscal 2007.Synthetech utilized $543,000 for capital expenditures during the first six months of fiscal 2008, compared to $58,000 during the first six months of fiscal 2007.Synthetech expects to incur a total of approximately $650,000 of capital expenditures in fiscal 2008.Synthetech may finance remaining or additional capital expenditures from cash on hand or any internal cash flow or may seek debt or lease financing or a combination thereof.During the first quarter of fiscal 2007, Synthetech sold $800,000 of marketable securities, at par. 26 Cash used in financing activities for the first six months of fiscal 2008 was $748,000, compared to cash provided by financing activities of $338,000 in the first six months of fiscal 2007.During the first six months of fiscal 2008, Synthetech repaid $623,000 on its line of credit compared to net borrowings of $443,000 in the first six months of fiscal 2007.Principal payments under its long-term debt obligations and notes payable totaled $132,000 during the first six months of fiscal 2008, compared to $105,000 during the comparable period of fiscal 2007.During the first six months of fiscal 2008, Synthetech received $7,000 in proceeds from the exercise of stock options. Cash and cash equivalents increased $485,000 during the first six months of fiscal 2008, to $744,000 at September 30, 2007, from $259,000 at March 31, 2007. We believe that our existing cash and cash equivalents, availability under our credit facility and any funds generated from operations will be sufficient to support our operations for the next twelve months.However, any projections of future cash needs and cash flows are subject to substantial uncertainty.There can be no assurance that current cash and cash equivalent balances and any proceeds that may be available under the credit facility or any funds generated from operations will be sufficient to satisfy our liquidity requirements. If sources of liquidity are insufficient, we will need to seek debt or equity financing to satisfy our liquidity requirements, which we may be unable to obtain on favorable terms or at all, or to sell assets or further reduce the size of our operations or discontinue our operations.Any financing Synthetech obtains may dilute the ownership interests of our shareholders or increase our leverage and interest expense. Item 3. Quantitative and Qualitative Disclosures about Market Risk Synthetech's primary market risk exposure is the impact of interest rate fluctuations on interest income earned on our cash equivalents. The risks associated with market, liquidity and principal are mitigated by investing in high-credit quality securities and limiting concentrations of issuers and maturity dates. Synthetech does not invest in derivative financial instruments. Substantially all ofSynthetech's purchases and sales are denominated in U.S. dollars and, as a result, it has relatively little exposure to foreign currency exchange risk with respect to any of its purchases and sales. Should Synthetech enter into a significant transaction denominated in a foreign currency, we may enter into a forward exchange contract at that time. Synthetech was not a party to any forward exchange contracts during the six months ended September 30, 2007. For existing company transactions denominated in a foreign currency, the effect of an immediate 10% change in relevant exchange rates would not have a material impact on Synthetech's operating results or cash flows. Item 4. Controls and Procedures Synthetech maintains a system of disclosure controls and procedures designed to provide reasonable assurance as to the reliability of our published financial statements and other disclosures included in our reports under the Securities Exchange Act of 1934.In accordance with Rule 13a-15(b) of the Securities and Exchange Act of 1934, our management evaluated, under the supervision and with the participation of our principal executive officer and principal financial officer, the effectiveness of the design and operation of Synthetech’s disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities and Exchange Act of 1934) as of the end of the period covered by this report. 27 Based upon that evaluation, our principal executive officer and the principal financial officer concluded that Synthetech’s disclosure controls and procedures are effective. There has been no change in our internal control over financial reporting during the second quarter ended September 30, 2007 that has materially affected or is reasonably likely to materially affect our internal control over financial reporting. Synthetech’s principal executive officer and principal financial officer do not expect that our disclosure controls and internal controls will prevent all error and all fraud.Although our disclosure controls and procedures were designed to provide reasonable assurance of achieving their objectives and our principal executive officer and principal financial officer have determined that they are effective in doing so, a control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within Synthetech have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple mistake or error.Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control.The design of any system of controls also is based partly on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. 28 PART II. OTHER INFORMATION Item 4. Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders was held on July 19, 2007 in Portland, Oregon. 1) Election of Directors All six incumbent directors were reelected, all without opposition, to serve one-year terms in office.The results of this election were as follows: Name of Director For Withheld Paul C. Ahrens 12,948,675 286,331 Daniel T. Fagan, Ph.D. 13,181,250 53,756 Howard L. Farkas 12,938,925 296,081 Donald E. Kuhla, Ph.D. 13,120,800 114,206 Hans C. Noetzli 13,182,050 52,956 Charles B. Williams 12,941,325 293,681 2) Ratification of Independent Auditors The appointment of Peterson Sullivan PLLP as the independent auditors for fiscal year 2008 was ratified.The results of the shareholder vote were as follows: For Against Abstain Appointment of Peterson Sullivan PLLC as independent auditor 13,179,295 36,003 19,708 29 Item 5. Other Information Executive Compensation On July 19, 2007, the Compensation Committee of Synthetech, Inc.’s Board of Directors approved bonus performance objectives for cash incentives for fiscal 2008 for its senior management under its Key Employee Performance Plan (KEPP).Awards under the KEPP are determined as a percentage of base salary, with payment based on achievement of certain performance objectives based on (1)health, safety and environment goals, (2)business strategy goalsand (3) business performance goals.Objectives 1 and 2 have a score from zero to one and objective 3 has a score from zero to two.Payments are calculated on the performance in meeting the objective's goals, which is then multiplied by a weighted percentage for each objective based on the relative importance of the objective to the overall goals.This calculation yields a bonus percentage for the objective for the applicable participant in the KEPP.The sum of all of the bonus percentages for each objective is multiplied by the individual's salary percentage and the product is multiplied by the applicable prorated fiscal year 2008 salary, yielding the KEPP payout.Weightings vary for specific objectives among participants in the KEPP, and not all business strategy objectives are applicable to each participant.Payouts are based on the score for each individual and the applicable weighting percentage.Based on Synthetech's performance for the first half of fiscal2008, it has not accrued any amounts for potential payments under the KEPP. The 2008 base salaries, ranges of bonuses as a percentage of base salary and the performance objective allocations for Synthetech's "named executive officers" who participate in the KEPP are as follows: Fiscal 2008 Target Bonus Allocation Name and Title Fiscal 2008 Salary Fiscal 2008 Range of Cash Incentive as a % of Base Salary Health, Safety and Environ-mental Objectives Business Strategy Objectives Business Performance Objectives Dr. Daniel T. Fagan Chief Executive Officer $ 150,000 0 to 77% 10 % 30 % 60 % Dr. Gregory R. Hahn President and Chief Operating Officer $ 200,000 0 to 81% 10 % 10 % 80 % Gary A. Weber Vice President of Finance and Administration and Chief Financial Officer $ 145,000 0 to 57% 10 % 25 % 65 % Joel D. Melka1 Vice President of Operations $ 140,000 0 to 45% 15 % 35 % 50 % 1 Mr. Melka's employment with Synthetech terminated as of October 31, 2007.Any payment he may be entitled to under the KEPP for fiscal2008 performance will be prorated based on the period of the fiscal year prior to the date his employment terminated. 30 For each of the members of senior management listed above, payment of the bonus target is based on achievement of objectives during the period from April 1, 2007 to March 31, 2008 in the three categories listed above and further allocated based on the following subcategories and percentages, which may vary for each individual for each category; however the total for each individual adds to 100%: Health, Safety and Environmental Objectives: 10-15% Recordable Injuries 4-5% Lost-Time Accidents 4-5% Process Safety and Reportable Environmental Incident 2-5% Business Strategy Objectives: 10-35% New Technology 10% New Business Areas 5% Cost Controls and Improvements 10-20% Process Development 5% Sarbanes-Oxley404 Analysis 5-10% Investor Relations 5% ISO 14001 Certification 5% Business Performance Objectives: 50-80% Achieve Sales Target 10-20% Achieve EBIT (earnings before interest and taxes) Target 40-60% Dr. Joseph Murphy, Synthetech's Director of Business Development, does not participate in the KEPP but is subject to a separate sales incentive plan that pays 1.5% of eligible sales over $0.5million for the period from September 1, 2007 to August 31, 2008.Dr. Murphy will receive his payment under the sales incentive plan in September 2008.For the period from September1, 2006 to August31, 2007, Dr. Murphy earned a total of $63,129 under his separate sales incentive plan for that period, which was paid in October2007 and is in addition to his base salary of $115,000. 31 Item 6. Exhibits (a) Exhibits. Exhibit 3.1 Articles of Incorporation of Synthetech, as amended (incorporated by reference to the exhibits filed with Synthetech’s Annual Report on Form 10-K for the fiscal year ended March 31, 1991). Exhibit 3.2 Bylaws of Synthetech, as amended (incorporated by reference to the exhibits filed with Synthetech’s Annual Report on Form 10-K for the fiscal year ended March 31, 2005). Exhibit 10.1 Fiscal 2008 Executive Bonus Objectives Exhibit 31.1 Rule 13a-14(a) Certification of Chief Executive Officer. Exhibit 31.2 Rule 13a-14(a) Certification of Chief Financial Officer. Exhibit 32.1 Section 1350 Certification of Chief Executive Officer. Exhibit 32.2 Section 1350 Certification of Chief Financial Officer 32 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SYNTHETECH, INC. (Registrant) Date:November 13, 2007 By: /s/Daniel T. Fagan Daniel T. Fagan Chairman
